Citation Nr: 1411176	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2014, the Veteran presented testimony in support of her claims to the undersigned Veterans Law Judge (VLJ) during a personal hearing held via videoconferencing equipment at the Winston-Salem RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's breast cancer resulted from active duty service.

2.  The Veteran's IBS is manifested by diarrhea with more or less constant abdominal distress, occasional  leakage, and disrupted sleep due to cramping.


CONCLUSIONS OF LAW

1.  The criteria for service connection for breast cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an evaluation of 30 percent, but no higher, for IBS has been met, effective January 30, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this decision, the Board grants service connection for breast cancer, which represents a complete grant of that benefit sought on appeal.  Thus, any deficiency in VA's compliance with the VCAA in regard to the service connection claim is harmless error.  The following discussion applies to the claim for an increased rating only.

With respect to VA's notice obligations, because the matter at issue concerns an appeal of an initial rating for IBS, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).   The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the claims file.  She was provided with VA examinations in October 2012 and April 2013 to ascertain the severity of her IBS.  The resulting reports are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   Finally, neither the Veteran nor her attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
Service Connection for Breast Cancer

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran was diagnosed with breast cancer in 2011.  The October 2012 VA examination report opined against a relationship to service because the cancer did not appear until 17 years following separation from service.  However, her treating physician opined that her breast cancer is as likely as not related to service because she has no genetic mutation that would put her at risk for the type of cancer she has, and she has not had any post-military environmental exposures that would increase her risk of developing cancer.  

As the evidence for and against this claim is in relative equipoise, any doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for breast cancer is granted.

Higher Rating for IBS

The Veteran's IBS is currently rated as 10 percent disabling, effective since January 30, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, DC 7319 (2013).  She contends that her symptoms are more severe, warranting a 30 percent rating.  The Board agrees.

Under DC 7319, a 10 percent rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The record reflects the Veteran has been on continuous medication treatment for IBS since at least the 1990ss.  She has not had surgery.  Private medical records from 1999 show she was having between 1 and 3 bowel movements a day.  VA treatment records from early 2013 show abdominal distress between 4 and 6 times a day.  During her January 2014 hearing, she testified to having approximately 8 bowel movements a day.  She also indicated that her IBS symptoms disrupt her sleep due to cramping, and that she sometimes has difficulty making it to the bathroom without having an accident.  She said that if she knows she has an appointment or something to take care of, that it is easier to not eat rather than deal with the symptoms of her IBS.

Accordingly, in light of the Veteran's testimony, which the Board finds credible, a 30 percent disability rating is warranted due to severe symptoms of IBS.  See 38 C.F.R. § 4.7 (2013).  She has more or less constant abdominal distress.  The Veteran's symptoms have not drastically changed since January 2013, and have been of sufficient severity to warrant a 30 percent rating for the entire period under consideration.  This is the highest rating available under DC 7319.

The symptoms associated with the Veteran's IBS (i.e., frequent bowel movements; occasional leaking; more or less constant abdominal distress, which disrupts sleep) are contemplated by the rating criteria.  Her symptoms are rated based on the extent of impairment they cause, whether mild, moderate, or severe.  Neither leaking nor disrupted sleep are listed in the rating schedule, however, they were taken into consideration when finding that her symptoms are "severe."  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Referral for consideration of an extraschedular rating is not required.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to service connection for breast cancer is granted.

Entitlement to an initial rating of 30 percent, but not higher, for irritable bowel syndrome is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


